Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, 22-33, and 39-40 drawn to an isolated anti-TMEFF2 antibody or an antigen binding fragment thereof that binds to a member proximal region of SEQ ID NO:110 of TMEFF2, to a pharmaceutical composition comprising the anti-TMEFF2 antibody or an antigen binding fragment, also to a method of producing the antibody, classified in C07K16/28.
II. Claims 34-38, drawn to a method of treating a TMEFF2 positive cancer in a subject in need thereof, comprising administering a therapeutically effective amount of the isolated anti-TMEFF2 antibody or the antigen binding fragment thereof of claim 1 or the pharmaceutical composition of claim 22 to the subject to treat the TMEFF2 positive cancer, classified in A61K39/39558.
III. Claims 19-21 and 41-75, drawn to an isolated bispecific anti-TMEFF2/anti-CD3 antibody or an antigen binding fragment thereof comprising a first domain that binds TMEFF2 and a second domain that binds CD3, and a method of producing the bispecific antibody, classified in C07K16/2809 and C07K16/28.
IV. Claims 76-85, drawn to a method treating a TMEFF2 positive cancer in a subject in need thereof, comprising administering a therapeutically effective amount of the bispecific anti-TMEFF2/anti-CD3 antibody or the antigen binding fragment thereof of , classified in A61K39/39558.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition of invention I can be used to quantify TMEFF2 protein, or detect the TMEFF2 protein.
Inventions I and III are directed to related product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different design, different structures and different number of binding targets.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Invention I is related to anti-TMEFF2 antibody or an antigen binding fragment thereof that binds to a member proximal region of SEQ ID NO:110 of TMEFF2, Invention IV is .
Inventions II and III are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Invention III is related to a bispecific anti-TMEFF2/anti-CD3 antibody or the antigen binding fragment, Invention II is related to a treating method using a distinct anti-TMEFF2 antibody or an antigen binding fragment thereof that binds to a member proximal region of SEQ ID NO:110 of TMEFF2
Inventions II and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed using different antibody or antigen binding fragment for treating a subject.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the bispecific antibody may be used to detect and/or quantify CD3 and/or TMEFF2 proteins.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a)    the inventions have acquired a separate status in the art in view of their
different classification;
(b)    the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching
different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to
another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
In the instant application, distinct group would require a search in distinct CPC field, as indicated above, along with a unique text and/or structure search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to more than one species of the generic invention. The species are patentably distinct from each other. MPEP 806.04(f). 
To fulfill the species election requirement, applicants are required to elect from the below:
If Group I, or II is elected, the following specie elections are required: 
i.	a specific antibody comprising a specific combination of HCDRs: 1-2-3 and LCDRs:1-2-3, e.g. any specific option (a to e) of claim 4; any specific option of (a to c) of claim 9; any specific option (a to f) of claim 10; any specific option (a to f) of claim 12; or a specific combination based on claims 13-18.


If Group III, or IV is elected, the following specie elections are required: 
i.	a specific bispecific anti-TMEFF2/anti-CD3 antibody or the antigen binding fragment, by providing: 1) a specific first domain comprising a specific combination of HCDRs: 1-2-3 and LCDRs:1-2-3, e.g. any specific option (a to e) of claim 47; any specific option (a to f) of claim 49; 2) a specific second domain comprising a specific combination of HCDRs: 1-2-3 and LCDRs: 1-2-3, e.g. SEQ ID NOs: 60-61-62 + 63-64-65, or SEQ ID NOs: 68-69-70 + 71-72-73, or SEQ ID NOs: 66+67, SEQ ID NOs: 74+75, or other specific first domain and second domain combination based on claims 51-62
ii.	a specific isolated polynucleotide encoding the elected bispecific antibody, based on claims 68.

The species are independent or distinct because the species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 4, 9, 10, 12-18, 30, 47-62, and 68 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        


/MISOOK YU/           Supervisory Patent Examiner, Art Unit 1642